

116 HR 5609 IH: Homelessness Emergency Declaration Act
U.S. House of Representatives
2020-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5609IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2020Mr. Harder of California introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committees on Financial Services, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the President to declare a homelessness emergency, and for other purposes.
	
 1.Short titleThis Act may be cited as the Homelessness Emergency Declaration Act. 2.FindingsCongress finds the following:
 (1)Homelessness in the Central Valley and across the country is a threat to public health and safety. (2)One-third of people in the United States experiencing homelessness are families with children.
 (3)1.2 million children under age 6 experience homelessness. (4)Sixty-nine percent of California’s homeless population is unsheltered.
 (5)There are 12,396 homeless children and 11,000 homeless veterans in California. (6)One in 5 California Community College students is homeless.
 (7)The rate of increase in homelessness is cause for national concern and action. (8)Incidences of homelessness grew 14 percent in California between 2014 and 2018.
 (9)On a given day, 40,000 U.S. military veterans experience some form of homelessness. (10)The experience of homelessness is damaging to a child’s mental health and development, as evidenced by the fact that 40 percent of homeless children experience mental health challenges.
 (11)Homelessness is a deadly condition, decreasing life expectancy by up to 36 years. 3.Assistance for homelessness emergency declaration (a)In generalUpon the request of a Governor, or other appropriate agency, of a State under subsection (b), the President may declare a homelessness emergency.
 (b)Request from GovernorThe Governor, or other appropriate agency, of a State that is or will be affected by a significant number of or increase in the number of homeless individuals may request a declaration under subsection (a).
 (c)AssistanceIf the President declares a homelessness emergency under subsection (a), the President, acting through the Federal Emergency Management Agency and other appropriate Federal agencies, may provide homelessness emergency assistance, including housing vouchers and increases in fair market rents under section 8 of the United States Housing Assistance Act of 1937 (42 U.S.C. 1437f), to States and local communities that are or will be affected by the homelessness emergency, including resources for establishing temporary or permanent homeless shelters, emergency food assistance, transportation, access to physical and behavioral healthcare, and access to Federal employment and job training programs.
 (d)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act. 4.Budget adjustment for homeless emergency assistanceSection 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)) is amended by adding at the end the following:
			
				(H)Homeless emergency assistance
 (i)If, for any fiscal year, appropriations for discretionary accounts are enacted that Congress designates as being for homelessness emergency assistance in statute, the adjustment for a fiscal year shall be the total of such appropriations for the fiscal year in discretionary accounts designated as being for homelessness emergency assistance.
 (ii)For purposes of this subparagraph, the term homelessness emergency assistance means assistance provided under a determination under section 2 of the Homelessness Emergency Declaration Act. (iii)Appropriations considered homelessness emergency assistance under this subparagraph in a fiscal year shall not be eligible for adjustments under subparagraph (A) for the fiscal year..
		